DETAILED ACTION
Response to Remarks
The remarks filed on 7/15/2021 has been entered.  
Claims 22-33 remain pending in the application. 
Information Disclosure Statement
Regarding the IDS submitted on 7/15/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Allowable Subject Matter
Claim(s) 30-33 are allowed.  (see Office Action dated 4/15/2021 for Reasons for Allowance)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing mechanism of claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The equivalent structure is sensor transponder 3212 (para 0218-0226 of PGPub) and sensor transponder 3264 (0227-0232 of PGPub).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 22-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
USPGP# 20060278681 of Viola et al. (henceforth Viola) in view of USPGP# 20040094597 of Whitman et al. (henceforth Whitman) and in further view of USPGP# 20020052563 of Penn et al. (henceforth Penn).
Regarding claim 22, Viola teaches a surgical stapling instrument (Viola: 10), comprising: an untethered handle (Viola: 14) configured to be selectively oriented relative to a patient during a surgical procedure (Viola: para 0005), wherein said untethered handle comprises: a power source (Viola: 29, para 0043-0045); a motor (Viola: 30) couplable to said power source; and a control unit (Viola: para 0053) comprising a processor (Viola: para 0053, inherent to perform the function by the controller described in para 0053) and a memory (Viola: para 0053, inherent to perform the function by the controller described in para 0053); an elongate shaft (Viola: 16) extending distally from said untethered handle; an end effector (Viola: 18, 20) extending distally from said elongate shaft, wherein said end effector comprises: an anvil (Viola: 22); a channel (Viola: 148); a rotation joint (Viola: 146, 146’, para 0058) connecting said anvil and said channel; and a staple cartridge (Viola: 132) positioned within said channel; a firing member (Viola: 164) movable between an unfired position (Viola: para 0060) and a fired position (Viola: para 0060) during a staple firing stroke (Viola: para 0060). 
Viola is silent on wherein said staple cartridge comprises a sensor system configured to detect a condition of said staple cartridge, wherein said sensor system is in signal communication with said control unit, and wherein said sensor system is configured to wirelessly communicate the detected condition of said staple cartridge to said control unit.
Whitman teaches a surgical instrument (Whitman: 1610, 11), comprising an elongate shaft (Whitman: 1620, 1626), an end effector (Whitman: 11) extending from the elongate shaft, said end effector comprising an anvil (Whitman: 50, 700), a channel (Whitman: para 0049, channel in 80 that houses cartridge 104) and a staple cartridge (Whitman: 104, 600) positioned in the channel and wherein said staple cartridge comprises a sensor system (Whitman: 6041) configured to detect a condition of said staple cartridge (Whitman: para 0044 which incorporates application 10/099634 (USPGP 20040111081 and fig. 13-14a para 0104)), wherein said sensor system is in signal communication with a control unit (Whitman: 1122), and wherein said sensor system is configured to communicate the detected condition of said staple cartridge to said control unit (Whitman: para 0111).    
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify surgical instrument of Viola with addition of a sensor system as taught by Whitman in order to prevent usage of the instrument when the cartridge is missing/used or incompatible which increases the overall safety of the instrument. 
The combination of Viola and Whitman, is silent on the sensor communicates with the control unit wirelessly.  
However, wireless communication between sensors and control units were known in the art at the time of invention. Penn teaches a surgical instrument (Penn: 10) with a sensor system (Penn: 12) and a control unit (Penn: 24) wherein the sensor system communicates with the control unit wirelessly (Penn: para 0075-0077).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Viola and Whitman with a wirelessly communicating sensor system as taught by Penn in order to simplify the construction of the surgical instrument since communication wires between the sensor system and the control unit are no longer needed.
Regarding claim 26, Viola teaches a surgical stapling instrument (Viola: 10), comprising: an untethered handle (Viola: 14),, comprising: a power source (Viola: 29, 0043-0045); and a control circuit (Viola: para 0053); wherein said untethered handle is selectively manipulated relative to said patient during a surgical procedure (Viola: para 0005); an elongate shaft (Viola: 16) extending distally from said untethered handle; an end effector (Viola: 18, 20) extending distally from said elongate shaft, wherein Viola: 22); a channel (Viola: 148); a rotation joint (Viola: 146, 146’, para 0058) connecting said anvil and said channel; and a staple cartridge (Viola: 132) and a firing member (Viola: 164) movable between an unfired position (Viola: para 0060) and a fired position (Viola: para 0060) during a staple firing stroke (Viola: para 0060). 
Viola is silent on wherein said staple cartridge comprises a sensing circuit configured to detect a condition of said staple cartridge, wherein said sensor circuit is in signal communication with said control circuit, and wherein said sensor circuit is configured to wirelessly communicate the detected condition of said staple cartridge to said control circuit. 
However, Whitman teaches a surgical instrument (Whitman: 1610, 11), comprising an elongate shaft (Whitman: 1620, 1626), an end effector (Whitman: 11) extending from the elongate shaft, said end effector comprising an anvil (Whitman: 50, 700), a channel (Whitman: para 0049, channel in 80 that houses cartridge 104) and a staple cartridge (Whitman: 104, 600) positioned in the channel and wherein said staple cartridge comprises a sensing circuit (Whitman: 6041) configured to detect a condition of said staple cartridge (Whitman: para 0044 which incorporates application 10/099634 (USPGP 20040111081 and fig. 13-14a para 0104)), wherein said sensing circuit is in signal communication with a control unit (Whitman: 1122), and wherein said sensing circuit is configured to communicate the detected condition of said staple cartridge to said control unit (Whitman: para 0111).    
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify surgical instrument of Viola with addition of a sensing circuit as taught by Whitman in order to prevent usage of the instrument when the cartridge is missing/used or incompatible which increases the overall safety of the instrument. 
The combination of Viola and Whitman, is silent on the sensor circuit communicates with the control unit wirelessly.  
However, wireless communication between sensors and control units were known in the art at the time of invention. Penn teaches a surgical instrument (Penn: 10) with a sensor circuit (Penn: 12) and a control circuit (Penn: 24) wherein the sensor system communicates with the control circuit wirelessly (Penn: para 0075-0077).
the combination of Viola and Whitman with a wirelessly communicating sensor circuit as taught by Penn in order to simplify the construction of the surgical instrument since communication wires between the sensor circuit and the control circuit are no longer needed.
Regarding claim 23, and 27 the combination of Viola, Whitman and Penn, as shown in claim 22, 26 or 30, teaches wherein said end effector further comprises a lockout mechanism (Whitman: para 0044 which incorporates application 10/099634 (USPGP 20040111081 see fig. 13-14a para 0104) configured to prevent said firing member from performing said staple firing stroke when said staple cartridge comprises a spent staple cartridge (Whitman: para 0044 which incorporates application 10/099634 (USPGP 20040111081 see fig. 13-14a para 0104).
Regarding claim 24, 28, the combination of Viola, Shelton and Penn, as shown in claim 22, 26 or 30, teaches wherein said sensor system is configured to alert said control unit when said staple cartridge comprises a spent staple cartridge (Whitman: para 0044 which incorporates application 10/099634 (USPGP 20040111081 see fig. 13-14a para 0104).
Regarding claim 25, 29, the combination of Viola, Shelton and Penn, as shown in claim 22, 26 or 30, teaches wherein said staple cartridge is replaceably positioned within said channel (Viola: para 0059-0060).
Response to Arguments
Applicant’s arguments filed on 7/15/2021 have been fully considered:
Applicant’s arguments regarding claims 22 and 26 have been fully considered but are not persuasive. 
Regarding claim/s 22 and 26, Applicant contends that Whitman is silent on a sensing circuit configured to detect a condition of the staple cartridge.  Specifically, Applicant contends that the memory module 6041 stores information about the cartridge but does not detect a condition of the cartridge.  This is not found to be persuasive because “sense” as defined by lexico dictionary means “(of a machine or similar device) detect” and “detect” is defined as “Discover or identify the presence or existence of” (lexico.com accessed 8/25/2021).  Therefore, since control unit 1122 discovers or identifies the 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731